Title: To George Washington from Major General William Heath, 26 April 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston April 26th 1778

I have been Honored with yours of the 8th Instant.
I do myself the Honor to enclose the resolves of the General assembly of this State for Drafting a number of men to Compleat their Battalions, and to Serve on Hudsons River which They appear to be Determined to accomplish without Delay.
On the 13th Instant I Published an order in the publick Papers for all Soldiers in this Quarter belonging to Regiments in the Service of the United States of america who were absent from their respective Corps to Joyn them Immediately on pain of being treated as Deserters—Several Detachments are on the way to the army.
enclosed is a request of Lieut. Clark of Colo. Lees Regt, for Leave to resign his Commission in the army being in a declining State of Health.
Six or Seven victuallers are now at anchor in this Harbour having on Board 3034 bbs. of Flour 830 bbs. Beef 1235 bbs. Pork, between

Twenty & Thirty Tons of Bread a Quantity of Rice Peas &c. to replace the Provisions that have been Supplied the Troops of the Convention the first four months of their being Here, a further Quantity of Beef is to be Sent from New York, which is to be Delivered here within Forty Days from the 7th of this Instant, which is also Due for the Supplies within the before mentioned months for the fulfilment of this I have a Pledge of Gold in my Hands, which is to remain as a Discharge of the accot if the whole of the Provisions are not replaced within the forty Days. If it is replaced, I am to Deliver the Pledge to Genl Phillips.
Major Genl Pigot has Undertaken to Supply the Troops of the Convention with provisions in future which I think will be a Happy Circumstance in our favor as it will tend greatly to Lower the price of Provisions, and enable us to turn our whole attention to provide for our Own Troops. I have the Honor to be with great respect your Excellencys most Obd. Servt

W. Heath


P.S. I shall the next week forward to the Treasury at York Town about 10,0000 Dollars in solid Coin, which I have received of Genl Burgoyne for fuel.

